Citation Nr: 1622499	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  05-30 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1952 to April 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction was subsequently transferred to the RO in Chicago, Illinois.

This claim was remanded in June 2008 and October 2009 by the Board for further development. In a February 2013 decision, the Board denied the Veteran's claims and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In a November 2014 Memorandum Decision, the Court vacated the Board decision and remanded the claim. The Board subsequently remanded the claim again in March 2015 for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The earliest clinical evidence of a back disorder is in 1984, approximately three decades after separation from service.

2. The most probative evidence of record is against a finding that the Veteran's back disorder is casually related to, or aggravated by, active service.



CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by a letter in April 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

A VA examination was obtained in June 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The report provides findings relevant to the claimed issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007). 


Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that he has spinal cord damage as a result of having fallen off a cliff during service in Germany, and adds that the morning following the fall he went on sick call. He indicates that he fell off of a cliff in Germany in 1953, as noted in his original March 1957 VA Form 8-526. In February and March 2004, the Veteran stated that while patrolling the Berlin Wall on a dark night in Germany, he fell off a 30-foot cliff, after having stepped through some brush that he thought was a fence, and fell end to end for 30 feet. As part of his August 2005 VA Form 9, he stated that the following morning he went on sick call and had experienced symptoms since the alleged fall.

An essential element of a claim for service connection is evidence of a current disability. In this case, the Veteran has been diagnosed with spine related disorders, to include cervical stenosis, bilateral lower extremity neuropathy, and cervical spine osteoarthrosis. (See July 2012 VA medical examination). Thus, an essential element has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs are negative for any complaints of, or treatment for, a back disorder or the alleged 1953 fall. Additionally, the April 1954 separation examination reflects the Veteran denying having at the time or a history of, arthritis, joint deformity, bone deformity, or lameness. Further, the April 1954 examination notes the Veteran denying that he experienced an illness of injury other than those already noted on the examination. 

While the Veteran's STRs did not reveal care for a back disorder, they did reveal that the Veteran sought care for various other conditions such as fungal infections of the feet, a common cold, and pubic lice. If the Veteran had experienced noticeable back pain in service, the Board finds that it would have been reasonable for the Veteran to have sought care as he did for his other conditions, to include a common cold. Even so, in the March 1957 VA Form 8-526,  approximately three years after active service, in which the Veteran sought benefits for a shoulder disorder, there is no mention of a back disorder or back pain.

Taking into consideration the Veteran's STR's, to include his separation examination and his claims of experiencing back pain in service, the Board finds the Veteran's statements in regards to the onset of his claimed condition less than credible. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

In the present claim, there is no clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between the claimed condition and active service. The earliest clinical evidence of a back disorder is in 1984, approximately 30 years after the Veteran separated from service. (See 1984 chiropractic treatment record). While three decades of absent back complaints may not be definitive evidence that a nexus does not exist, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board notes the March 1986 buddy statement, in which D. M. attest that the Veteran fell during a military exercise and suffered a back injury. However, the Board finds that the contemporaneous military records, to include the Veteran's STRs to be more probative than a lay statement made three decades after the claimed injury. Additionally, in a January 1986 buddy statement, N. A. explained that shortly after the Veteran's military service, he complained of shoulder and arm pain. However, N.A. explained that the Veteran's back "went out" two years prior to the buddy statement, approximately in 1984.

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However, in the present case, not only is there an absence of clinical records showing a nexus between the current disability and service, but the Veteran's April 1954 separation examination reflects the Veteran with a normal spine.

In a June 2015 VA examination report, the VA examiner opined that it is not at least likely as not that the Veteran has a spinal disability related to, or aggravated by, his military service. The examiner explained that after reviewing the record, the conclusion is that the Veteran did not sustain a significant injury to his spine during active duty. The examiner noted that there is no medical documentation of a spinal injury during service, but rather the documentation reflects that an injury to the back did not occur. The examiner noted the 1984 chiropractor letter, in which noted the Veteran had a long standing injury. The June 2015 examiner explained that the 1984 letter failed to reflect that the Veteran's arthritic changes in his spine was present during separation, 30 years prior. Further, the June 2015 examiner explained that there is no medical history of trauma to the Veteran's back. Lastly, the examiner concluded that the Veteran's back problems are degenerative in nature and is much more likely that his arthritis and degenerative disc are due to aging and physical labor than to a putative injury.

Considering the claims folder as a whole, to include lay statements made in support of the claim, the Board finds that the preponderance of the evidence is against the claim for service connection. Additionally, the Board notes that the evidence does not reflect that the Veteran's back disorder manifested to a compensable degree within one year following separation from service. As such, presumptive service connection for the Veteran's back disorder is not warranted. 38 C.F.R. §§ 3.307, 3.309.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
MILO HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


